EXHIBIT 10.44
THE JONES GROUP INC.






December 20, 2013




VIA EMAIL:


Christopher Cade
1825 Jenkins Drive
Easton, Pennsylvania 18040




Re:            Amendment No. 4 to Employment Agreement


Dear Chris:


Reference is made to the Employment Agreement between you and The Jones Group
Inc. (the "Company") dated December 5, 2007, as amended (the "Employment
Agreement"). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement. This will confirm our
agreement that, notwithstanding any provision of the Employment Agreement to the
contrary:


1.            The Company's payment of your salary as severance following
termination of your employment without Cause, due to death or disability or upon
your resignation for Good Reason, in each case prior to the expiration of the
term of the Employment Agreement, shall, subject to Section 15, as amended, be
made in a lump sum at a date determined by the Company in its sole discretion no
later than 30 days following the effective date of your termination or
resignation regardless of whether such termination or resignation occurs prior
to or following a Change in Control.


2.            With respect to any obligation of the Company to provide a
reimbursement or in-kind benefit: (i) such obligation shall not be subject to
alienation, sale, transfer, assignment, encumbrance, attachment or garnishment
by your creditors or liquidation or exchange for another benefit; (ii) any
payments must relate to expenses incurred during your lifetime (or during a
shorter period of time specified in the Employment Agreement); (iii) payments
with respect to a calendar year may not affect the payments in any other
calendar year; and (iv) payments will be made no later than the last day of the
calendar year following the year in which the expense is incurred.


3.            The foregoing shall not amend, impair or in any way limit your
Noncompetition and Nonsolicitation obligations (including with respect to the
 
1411 BROADWAY, NEW YORK, NEW YORK 10018

--------------------------------------------------------------------------------

 
Christopher R,. Cade
December 20, 2013
Page 2
 
duration of such obligations following the effective date of your termination or
resignation) as such obligations existed prior to giving effect to this
amendment.

Except as otherwise set forth herein, the Employment Agreement is ratified and
confirmed in all respects and remains in full force and effect.


Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this Amendment and returning it to the Company in the manner directed by
the Company.




THE JONES GROUP INC.
By:  /s/ Ira M. Dansky, Executive Vice President,
Secretary and General Counsel





Agreed in all respects:


EMPLOYEE:


/s/ Christopher Cade





